Citation Nr: 1030364	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-13 276A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
hepatitis C with cirrhosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision issued by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
hepatitis C with cirrhosis.

The Veteran testified before a Decision Review Officer (DRO) at a 
May 2009 hearing as well as before the undersigned Acting 
Veterans Law Judge at a March 2010 videoconference Board hearing 
at the Pittsburgh, Pennsylvania RO.  Copies of these hearing 
transcripts have been associated with the claims file.

In May 2010, subsequent to the issuance of the November 2009 
supplemental statement of the case (SSOC), the Veteran submitted 
evidence pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2009).


FINDING OF FACT

Throughout the course of this appeal, the Veteran's hepatitis C 
with cirrhosis has been manifested by daily fatigue, abdominal 
pain, malaise, nausea, vomiting and intermittent splenomegaly 
(enlarged spleen); the record is negative for anorexia, minor 
weight loss, hepatomegaly (enlarged liver) or incapacitating 
episodes requiring bed rest and treatment by a physician.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
hepatitis C with cirrhosis are not met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.21, 4.114, 
Diagnostic Codes (DCs) 7312, 7354 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the fourth requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  
73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake (Vazquez I), 22 Vet. App. 37 (2008). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez I, 
overturning the requirement that VA provide notice that the claim 
could be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki 
(Vazquez II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, 
third, and fourth elements (contained in the Vazquez I decision) 
were not disturbed by the Federal Circuit's decision.  

The Veteran was provided with an April 2007 letter in which the 
RO notified him of what evidence was required to substantiate his 
claim for an increased rating.  This letter told him what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the Veteran 
in obtaining this evidence.  It also notified the Veteran that he 
should submit any relevant evidence in his possession.  Thus, 
this letter met the duty to provide pre-adjudication notice to 
the Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in the 
April 2007 preadjudication letter.
 
The April 2007 preadjudication letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate his 
claim for an increased rating and provided specific examples.  
This letter stated that such evidence should describe how the 
Veteran's disability has gotten worse based upon personal 
knowledge and observations.  It also notified the Veteran that he 
could submit statements from his employers.  A May 2009 letter 
also provided notice with regard to the remaining elements 
outlined in Vazquez I and II, after the initial adjudication of 
the Veteran's claims.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini, supra.  This timing defect was cured by 
readjudication in the November 2009 SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding timing 
deficiency was cured by readjudication in an SSOC).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records and various 
private treatment records have been obtained.  He has been 
afforded multiple VA examinations and sufficient medical opinions 
have been obtained.  These examinations, along with the Veteran's 
testimony and statements and treatment records, are sufficient 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Although the Veteran has indicated that he disagrees 
with the disability rating assigned for the disability on appeal, 
he has not indicated that his symptoms have worsened since his 
last VA examination.

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent information to be obtained, 
the Board finds that no further assistance is warranted.  VA may 
proceed with the consideration of his claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

Digestive disorders are rated using the schedule of ratings and 
diagnostic criteria for evaluating disorders of the digestive 
system.  38 C.F.R. § 4.114.  A single evaluation will be assigned 
under the diagnostic code reflecting the predominant disability 
picture.  38 C.F.R. § 4.114.

A 20 percent rating is warranted if hepatitis C is productive of 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past twelve-month 
period.  38 C.F.R. § 4.114, DC 7354.

A 40 percent rating is warranted if hepatitis C is manifested by 
daily fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly (enlarged liver), or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, during 
the past 12-month period.  Id.

A 60 percent rating is warranted if hepatitis C is manifested by 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during the 
past 12-month period, but not occurring constantly.  Id.

A maximum 100 percent rating is assigned if hepatitis C 
manifested by near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  Id.

Hepatitis C sequelae (such as cirrhosis of the liver) is to be 
evaluated under an appropriate diagnostic code, but not using the 
same signs and symptoms as the basis for evaluation under DC 7354 
and under a diagnostic code for sequelae (see 38 C.F.R. § 4.14).  
See Note 1 following 38 C.F.R. § 4.114, DC 7354.

An "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  See Note 2 following 38 C.F.R. § 4.114.

The term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for three 
months or longer.  "Baseline weight" means the average weight for 
the two-year-period preceding onset of the disease.  38 C.F.R. § 
4.112.

The Veteran's service-connected hepatitis C also implicates the 
diagnostic code for liver cirrhosis.  A 30 percent disability 
rating under this diagnostic code is warranted for portal 
hypertension and splenomegaly with weakness, anorexia, abdominal 
pain, malaise and at least minor weight loss.  A 50 percent 
disability rating is warranted for a history of one episode of 
ascites, hepatic encephalopathy or hemorrhage from varices or 
portal gastropathy (erosive gastritis).  38 C.F.R. § 4.114, DC 
7312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Analysis

The Veteran contends that the severity of his hepatitis C 
warrants a 40 percent rating.

An April 2005 private treatment summary indicated that the 
Veteran weighed 223 pounds.  He was noted to weigh 210 pounds in 
a January 2006 private treatment note.  His average baseline 
weight was therefore 216.5 pounds.

A June 2007 VA examination reflects the Veteran's complaints of 
fatigue, constant right upper quadrant pain, weight fluctuations 
and vomiting up to 12 times per week.  Nausea, jaundice, ascites, 
bleeding or confusion were denied.  Physical examination revealed 
right upper quadrant tenderness but was negative for 
hepatomegaly, splenomegaly or ascites.  An accompanying computed 
tomography (CT) scan found mild splenomegaly with no definite 
focal lesions and no evidence of focal hepatic masses or lesions.  
The examiner noted that the Veteran's claims file was reviewed 
prior to the examination.

A December 2007 letter from the Veteran's prior employer 
indicates that he had been placed in the Absentee Control Program 
due to his failure to meet his obligation to work as scheduled.  
This was the fourth time he was placed into this Program.

The Veteran was noted to weigh 226 pounds in a September 2008 
private treatment summary.

According to a March 2009 private treatment summary, the Veteran 
denied gastrointestinal bleeding, ascites, encephalopathy, 
abdominal pain or weight loss.  Imaging performed last year 
revealed no evidence of a mass.  He was noted to weigh 236 
pounds.  Physical examination revealed a soft, non-tender abdomen 
with no organomegaly (organ enlargement).    

During a May 2009 DRO hearing, the Veteran testified that he had 
missed approximately 27 days of work in the past year due to his 
hepatitis C.  He experienced fatigue and vomiting and there were 
some days in which his symptoms were so severe that he was unable 
to leave the house.  He had right upper quadrant pain as a result 
of his liver swelling and has been taking prescription medication 
to treat the pain.  Past treatment with Interferon was not 
successful.

In a May 2009 statement, the Veteran's wife, who noted that she 
is a registered nurse, indicated that his fatigue and pain 
prevented him from engaging in physical activities.  The Veteran 
had been prescribed large amounts of narcotics to alleviate his 
pain.  This disability has caused him to miss work for more than 
30 days over the past year due to such reoccurring symptoms as 
pain, nausea, vomiting and fatigue.

Complaints of constant fatigue, chronic pain in the upper right 
quadrant, decreased appetite, nausea after all meals, vomiting 
and dry heaves between one and 12 times daily were noted in a 
September 2009 VA examination report.  Arthralgias in both knees, 
wrists and elbows were also reported.   His weight was stable and 
had increased in the past few years.  Jaundice, confusion, signs 
or symptoms of bleeding, abdominal swelling or lower extremity 
swelling were denied.  Physical examination revealed a soft, non-
tender, non-distended abdomen with tenderness in the right upper 
quadrant.  Examination was negative for hepatomegaly, 
splenomegaly and ascites.  No evidence of hepatocellular 
carcinoma was found on the imaging study conducted approximately 
six months ago.  An endoscopy performed earlier this year was 
negative for esophageal varices.  The examiner noted that the 
Veteran was a Child's A cirrhotic and that his liver disease was 
compensated.  The examiner noted a review the Veteran's claim 
file.

The Veteran was noted to weigh 230 pounds in a January 2010 
private treatment note and 224 pounds in a second January 2010 
private treatment note.  

During a March 2010 Board hearing, the Veteran testified that he 
experienced fatigue and upper right quadrant pain on a daily 
basis.  He vomited approximately three times per week and his 
weight fluctuates.  He was able to eat three meals a day.  A 
doctor had not recommended bed rest for him in the past 12 months 
but he had been hospitalized for his symptoms on two or three 
occasions in the past.

Physical examination conducted by a private examiner in April 
2010 revealed a soft, non-tender, non-distended abdomen without 
organomegaly.

An April 2010 letter from the Veteran's wife indicates that the 
private treatment notes documented frequent weight fluctuations.  
The pain and fatigue associated with the Veteran's condition 
caused additional physical limitations and his nausea and 
vomiting prevented them from eating at restaurants.

A disability rating in excess of 20 percent under DC 7354 would 
require anorexia, minor weight loss and hepatomegaly or 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks in the past 12 months.  The 
Veteran's hepatitis C has been manifested by daily fatigue, 
abdominal pain requiring the use of prescription medications, 
malaise nausea and vomiting throughout the course of this appeal.  
Both the VA examinations and private treatment notes have been 
consistently negative for hepatomegaly despite the Veteran's 
subjective reports.  Although the Veteran claimed to have 
experienced weight loss during the course of this appeal, the 
clinical evidence suggests that he had actually gained weight at 
least 7.5 pounds from his 216.5 pound baseline weight.  He 
reported being able to eat three meals a day despite his nausea 
and vomiting suggesting that he does not suffer from anorexia.  
He specifically denied, and the clinical evidence is negative 
for, bedrest of more than four weeks over the past year.  There 
was also no clinical evidence of treatment from a physician 
following an acute exacerbation of hepatitis C.

Where the rating criteria are worded in the conjunctive with the 
use of the word "and", each of the specified criteria must be 
present to warrant the specified percentage requirements.   
Camacho v. Nicholson, 21 Vet. App. 360 (2007).   A disability 
rating in excess of 20 percent therefore cannot be granted.  
38 C.F.R. § 4.114, DC 7354.

The record shows that the Veteran has cirrhosis of the liver 
associated with his hepatitis C.  A separate rating for cirrhosis 
and hepatitis C is not permitted in this case as the same 
symptomatology would be used to rate both disabilities (fatigue, 
malaise, abdominal pain).  See Note (1) following DC 7354; 38 
C.F.R. § 4.14 (prohibiting the use of the same symptoms to 
evaluate multiple diagnoses).  

In addition, a rating higher than 20 percent under DC 7312 is not 
warranted as the report is negative for anorexia and at least 
minor weight loss.  The clinical evidence, including both the VA 
examinations and the private treatment records, has been 
consistently negative for splenomegaly with the exception of the 
June 2007 VA CT scan.  38 C.F.R. § 4.114, DC 7312.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign a higher disability rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's hepatitis C manifested with the symptoms described 
above.  No hospitalizations were reported during the appellate 
period.  The rating criteria contemplate these impairments.  
Hence, referral for consideration of an extraschedular rating is 
not warranted.

Total Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A 
TDIU is granted where a veteran's service-connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2009).

The Veteran testified during his March 2010 hearing that he had 
been laid off from his previous employment in a steel mill due to 
economic reasons.  He has not been able to secure new employment, 
although he testified that he was in "school" for a new 
position.  There is no evidence in the claims file, and the 
Veteran does not argue, that he is unemployable due to his 
hepatitis C disability.  Accordingly, further consideration of 
entitlement to TDIU is not warranted.







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 20 percent for 
hepatitis C with liver cirrhosis is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


